         Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 1 of 11
                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                          IN THE UNITED STATES DISTRICT COURT                                December 10, 2020
                          FOR THE SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                    HOUSTON DIVISION

    PRUCO LIFE INSURANCE COMPANY,                   §
                                                    §
            Plaintiff,                              §
                                                    §
    v.                                              §   CIVIL ACTION H-17-2795
                                                    §
    BLANCA MONICA VILLARREAL,                       §
                                                    §
            Defendant.                              §

TRANSAMERICA LIFE INSURANCE                         §
COMPANY,                                            §
                                                    §
           Plaintiff,                               §
                                                    §
v.                                                  §    CIVIL ACTION H-17-2796
                                                    §
BLANCA MONICA VILLARREAL,                           §
                                                    §
           Defendant.                               §

                                  MEMORANDUM AND ORDER

           This dispute over a life insurance policy has been hard fought. The facts are unusual, the

amount of money is large, and discovery had to be conducted in two countries. The result has

been frequent discovery battles. The current dispute is the most recent eruption. Attempting to

cut through the confusion and noise has proven difficult for the court, particularly given the

increasingly vituperative accusations of misconduct both sides have hurled at the other.

           In October 2020, this court permitted Transamerica Life Insurance Co. and Pruco Life

Insurance Co. to depose Oscar Gonzalez Abraham, Blanca Monica Villarreal’s investigator. 1



1
  These two life-insurance cases are proceeding on a coordinated basis. (See Case No. 17-2796, Docket
Entry No. 9). All citations are to the first case, Pruco Life Insurance Co. v. Villarreal, No. 4:17-cv-2795
(S.D. Tex. Sept. 15, 2017), unless otherwise indicated.
     Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 2 of 11




(Docket Entry No. 147). Villarreal hired Abraham to investigate the critical fact in this case—

whether the insured, Eduardo Gonzalez Rosendi, is alive in Mexico. (Id.). While investigating,

Abraham discovered Laura Hernandez, who reported seeing Eduardo Gonzalez Rosendi alive in

March 2018, over a year after his supposed death in December 2016. This court held that work-

product protection did not prohibit the insurers from asking Abraham in discovery about “the facts

he learned from his investigation of [Laura] Hernandez,” his “investigation,” and “whether he

produced his entire investigation file on Hernandez.” (Id. at 3).

        On October 30, the insurers attempted to depose Abraham, but were met with vigorous

objections from Villarreal’s counsel, John Black, who claimed that work-product protection

prohibited the insurers from asking about anything other than a few questions about Hernandez

and about whether Abraham had turned over his entire investigation file. 2 Black objected to

questions about the scope of Abraham’s investigation, how Abraham had located Hernandez and

the office where she worked, who Abraham told about his encounter and discussion with

Hernandez, the scope of his investigation after locating Hernandez, and whether Abraham was

threatened after he located Hernandez. Black also called Abraham a liar when he testified that he

spoke to Black over the telephone on May 5, 2018, the day Abraham discovered Hernandez.

Abraham revealed that he had not turned over his full investigation report. The parties eventually

agreed that continuing the deposition would not be productive. Abraham later produced the

remainder of his investigation report to Villarreal, who provided heavily redacted copies to the

insurers.




2
 Kevin Pipkins also attended the deposition. Villarreal hired Pipkins as an investigator. Pipkins then hired
Abraham to perform portions of the investigation into whether Eduardo Gonzalez Rosendi passed away or
was still alive in Mexico.

                                                         2
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 3 of 11




       The insurers now ask this court to eliminate work-product protection for the entirety of

Abraham’s investigation. The insurers argue that work-product protection no longer covers

Abraham’s testimony and investigation files because Villarreal’s attorneys, specifically Black,

have made misrepresentations to the court. The insurers point out that, after being notified that

Abraham discovered Hernandez, Villarreal quickly filed a summary judgment motion, signed by

Black, representing that “[t]here is simply no evidence” that Rosendi is alive. (Docket Entry No.

27 at 18). Villarreal strenuously disagrees that the motion contained misrepresentations. Both

parties request a court-supervised deposition.

       Based on the parties’ letter briefs, the record, and the applicable law, the court finds that

Villarreal’s counsel misrepresented material facts to the court. Work-product protection is no

longer justified over the part of Abraham’s investigation that occurred on and after the date he was

instructed to investigate Avenue Homero 527 in Mexico City, Mexico, or independently decided

to take the investigation he already been instructed to conduct to this address.

       The insurers may resume their deposition of Abraham and ask about his investigation on

or after the date he began investigating Avenue Homero 527. The court also orders Villarreal to

produce new copies of Abraham’s documents, which are Bates stamped OSCAR GONZALEZ

ABRAHAM 000001–000683. Villarreal may retain the redactions on documents relating to events

that occurred before Abraham was instructed to investigate Avenue Homero 527, or decided to

include it in his ongoing investigation.     But Villarreal must produce unredacted copies of

documents that relate to events occurring on or after Abraham was instructed or decided to

investigate Avenue Homero 527. The court grants both parties’ request for court supervision of

the deposition, to be scheduled no later than January 31, 2021.




                                                     3
      Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 4 of 11




I.      Legal Standard

        Work-product protection “serves to protect the interests of clients and their attorneys in

preventing disclosures about the case by shielding the lawyer’s mental processes from his

adversary.” In re EEOC, 207 F. App’x 426, 431 (5th Cir. 2006) (citation omitted). The protection

is not designed “to protect any interest of the attorney . . . but to protect the adversary trial process

itself,” because “the integrity of our system would suffer if adversaries were entitled to probe each

other’s thoughts and plans concerning the case.” Coastal States Gas Corp. v. Dep’t of Energy,

617 F.2d 854, 864 (D.C. Cir. 1980). Work-product protection “is not absolute and is subject to

several exceptions.” United States v. Edwards, 303 F.3d 606, 618 (5th Cir. 2002). The crime-

fraud exception allows a party to discover attorney work product when “communication or work

product is intended to further continuing or future criminal or fraudulent activity.” Id. (quoting In

re Grand Jury Subpoena, 220 F.3d 406, 410 (5th Cir. 2000) (quotation marks omitted)). The party

seeking discovery of otherwise protected evidence “has the burden of establishing a prima facie

case that [work-product protection] was intended to further criminal or fraudulent activity.” In re

Grand Jury Subpoena, 220 F.3d at 410.

II.     Analysis

        Courts have consistently held that an attorney’s misconduct may “overcome attorney work-

product protection.” Drummond Co., Inc. v. Conrad & Scherer, LLP, 885 F.3d 1324, 1337 (11th

Cir. 2018); see also United States v. Christensen, 828 F.3d 763, 805 (9th Cir. 2015) (“[C]onduct

by an attorney that is merely unethical, as opposed to illegal, may be enough to vitiate the work

product doctrine.”); In re Impounded Case (Law Firm), 879 F.2d 1211, 1213–14 (3d Cir. 1989)

(allowing crime-fraud exception to overcome work-product protection due to “possible criminal

activity of [a] law firm”); Moody v. IRS, 654 F.2d 795, 799–801 (D.C. Cir. 1981) (“[I]n some



                                                       4
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 5 of 11




circumstances, a lawyer’s unprofessional behavior may vitiate the work product privilege.”); In re

Doe, 662 F.2d 1073, 1079 (4th Cir. 1981) (the crime-fraud exception allowed disclosure of work

product when the lawyer, not client, was alleged to have engaged in the fraud).

       The case law is unclear as to whether attorney misconduct is a distinct exception to work-

product protection or a subspecies of the crime-fraud exception. See 24 Charles Alan Wright &

Arthur R. Miller, Federal Practice & Procedure, § 5501 (1st ed. 2020) (“Care should be taken to

distinguish requiring disclosure pursuant to the crime-fraud exception from requiring disclosure

as a sanction for attorney misconduct. Indeed, a Court may even be confused between the two.”).

Some courts have seemingly applied a distinct attorney-misconduct exception. See Moody, 654

F.2d at 800 (“We agree that, at least in some circumstances, a lawyer’s unprofessional behavior

may vitiate the work product privilege.”). Others have held that fraud on the court is sufficient to

satisfy the crime-fraud exception. See Drummond Co., 885 F.3d at 1338 (“[A]n attorney may not

exploit work product protection when she engages in . . . a fraud upon the court even if her client

is innocent.”).

       Whether attorney misconduct is a distinct exception or an example of the crime-fraud

exception, courts follow the same logic. Because work-product protection is designed to promote

justice and discourage “unfairness and sharp practices,” Hickman v. Taylor, 329 U.S. 495, 511–

512 (1947), courts hold that it would be “‘perverse . . . to allow a lawyer to claim an evidentiary

privilege to prevent disclosure of work product generated by [unethical conduct]’ when this is the

type of conduct that the work-product doctrine aims to prevent,” Anderson v. Hale, 202 F.R.D.

548, 554 (N.D. Ill. 2001) (quoting Moody, 654 F.2d at 800)).

       In deciding whether attorney misconduct eliminates work-product protection, courts

consider “the totality of the circumstances to determine whether the policies favoring disclosure



                                                     5
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 6 of 11




of such materials outweigh the client’s legitimate interest in secrecy in a particular case.”

Drummond Co., 885 F.3d at 1339; see also Moody, 654 F.2d at 800 (“A court must look to all the

circumstances of the case . . . to decide whether the policy favoring disclosure outweighs the

client’s legitimate interest in secrecy” and prevent disclosure when it “would traumatize the

adversary process more than the underlying legal misbehavior.”). Factors a court considers include

“the availability of alternate disciplinary procedures,” whether disclosure “would traumatize the

adversary process more than the underlying behavior,” and the relationship between the

misconduct and the information being sought. Moreno v. Autozone, Inc., No. 05-CV-4432, 2008

WL 906510, at *3 (N.D. Cal. Apr. 1, 2008) (quoting Moody, 654 F.2d at 800–01).

       Courts have applied the attorney-misconduct exception to various types of surreptitious or

unethical behavior, such as secretly taping witness conversations. See Anderson, 202 F.R.D. at

558 (“In sum, because we agree that Defendants’ counsel engaged in unethical conduct by

surreptitiously taping conversations with witnesses, any work-product protection that otherwise

may have existed is vitiated and Defendants’ tapes must be disclosed to Plaintiff.”); Otto v. Box

U.S.A. Grp., Inc., 177 F.R.D. 698, 701 (N.D. Ga. 1997) (“Because an attorney who violates ethics

rules would be consciously exploiting the privilege for ends antithetical to that process . . . the

privilege is vitiated.”). Courts have applied the exception when attorneys submitted falsified

documents. See Chevron Corp. v. Salazar, 275 F.R.D. 437, 454 (S.D.N.Y. 2011) (no work-product

protection applied when an attorney both wrote and signed an expert report); In re Doe, 662 F.2d

at 1080 (no work-product protection applied when an attorney “was a knowing participant in a

plan to have witnesses testify falsely on his client’s behalf, [and] to have documents altered or

destroyed,” among other things).




                                                    6
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 7 of 11




       Courts have also applied the attorney-misconduct exception when attorneys have

obstructed, or helped clients obstruct, the search for the truth. See In re Sealed Case, 676 F.2d at

815 (no work-product protection attached when an in-house lawyer for a corporation under

investigation may have advised the chairman and president how to conduct a cover up); United

States v. Townsley, 843 F.2d 1070, 1086 (8th Cir.), on reh’g, 856 F.2d 1189 (8th Cir. 1988) (“It is

abundantly clear from our review of the conversations played for the jury that [the attorney] was

vigorously participating in the obstruction of the grand jury’s investigation.”).

       Notably, courts have also applied the attorney-misconduct exception when attorneys have

made false statements to the court. See United States v. $1.5 Million Letter of Credit as a Substitute

Res for Seized Bank Accounts, No. 90-CV-4450, 1992 WL 204357, at *5 (S.D.N.Y. Aug. 7, 1992)

(“[C]ourts outside this jurisdiction have regularly applied the crime-fraud exception where only

the attorney is accused of making statements for an unlawful purpose.” ). For example, in Occulto

v. Adamar of N.J., Inc., the court eliminated work-product protection over documents after an

attorney “made a false exculpatory statement concerning his conduct upon the record of a trial

testimony deposition.” 125 F.R.D. 611, 617 (D.N.J. 1989). The attorney stated that he had “never

seen [a] document before” as the opposing counsel cross-examined his expert witness. Id. The

attorney then conducted a “misleading re-direct examination” of the witness. Evidence in the case,

however, demonstrated that the attorney had provided that document to his expert witness. Id.

Though the document would normally enjoy work-product protection, the court held that the

attorney’s misconduct vitiated it. Id.

       Here, the record shows that Black has made at least one misrepresentation to the court that

is material and justifies overcoming work-product protection to a limited extent. On April 11,

2018, Villareal filed a summary judgment motion, signed by Black, stating that “[t]here is simply



                                                      7
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 8 of 11




no evidence to support” any notion that Rosendi is alive. (Docket Entry No. 22 at 18). A later

summary judgment motion, also signed by Black, stated that the insurers would “never have

evidence” that Rosendi is alive. (Docket Entry No. 75 at 19). The record contains prima facie

evidence that Black made these statements either knowing that they were false or with reckless

disregard for their truth.

        Black had a conversation with Abraham on March 6, 2018, the day after Abraham first

located Hernandez. Black admits that he had a conversation with Abraham on March 6. Telephone

records from Abraham and Black both show that a conversation between them took place. This

conversation occurred while Abraham was making daily visits to Hernandez and seemed to be

closer to detecting information about Rosendi. While the parties dispute whether Black spoke with

Abraham on March 5, the records show a March 6 conversation. Villareal moved for summary

judgment, with Black’s signature, in April. 3

        Black argues that he did not know Hernandez’s name when he filed the motion and that he

did not receive “Abraham’s reports containing [Hernandez’s] name until last month because they

were sitting in the investigative company’s spam filter and were not forwarded to counsel.”


3
  Black vigorously argues that he did not speak to Abraham on March 5, 2018, the date Abraham located
Hernandez. During Abraham’s deposition, Abraham testified that Black called him on March 5, 2018.
Abraham testified that Black was angry at him. Black called Abraham a liar and claimed that he did not
speak to Abraham on March 5. And in Villarreal’s response to the court’s November 16, 2020 order, Black
claimed that he did not speak to Abraham until March 6. Phone records produced to the court are
inconclusive.

The produced phone records have handwritten notes that identify Pipkins’s phone number. These phone
records show that Pipkins spoke with Abraham on March 5 at 12:44 p.m., within an hour of Abraham’s
first encounter with Hernandez. Four minutes later, at 12:48 p.m., Abraham spoke with someone with a
Houston phone number. Abraham spoke with someone using the same phone number again at 1:24 p.m.
It is unclear who was on the other end of the phone during the 12:48 p.m. and 1:24 p.m. conversations. One
handwritten note on the phone records suggests that the conversations were with Black. Another
handwritten note says that the phone number belongs to Walter Cubberly, also counsel for Villarreal,
suggesting Cubberly was on the other end of the line. These discrepancies are immaterial because both
dates came before Black signed a summary judgment motion that affirmatively represented that there was
“no evidence” that Rosendi was alive.

                                                        8
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 9 of 11




(November 24, 2020 Letter Brief for Villarreal, at 3).             This argument misses the point.

Hernandez’s name was not important; the fact that a woman had made statements that Rosendi

was alive long after his reported death was important. And even if the investigative company

Villarreal hired had a spam filter that blocked its own investigator’s reports, Black spoke with

Abraham on March 6, and perhaps also on March 5. Phone records also reveal that Abraham

spoke with Pipkins at least 13 times between March 5 and March 8, including on March 5, shortly

after Abraham and Hernandez first spoke. Pipkins regularly reported to Black. Text messages

previously produced to the court for in camera review also show that Black was aware that

Abraham had spoken to a woman who had seen Rosendi alive. This is prima facie evidence that

Black knew, before he signed Villarreal’s summary judgment motion, about Hernandez and her

statements to Abraham supporting the fact that Rosendi was alive.

        In his deposition, Abraham testified that he was threatened after he reported his encounter

with Hernandez to Pipkins. Abraham did not testify who threatened him because Black objected

that the identity of the speaker was protected. Black revealed that he had knowledge of a threat to

Abraham and suggested that he knew the identity of the speaker. How Black knew of the threat

or the speaker’s identity is unclear. It is also unclear why that information would be protected,

unless one of Villarreal’s representatives was the speaker, and a privilege or protection applied

and no exception was present.

        The misconduct surrounding Abraham’s discovery of Hernandez justifies eliminating

work-product protection over Abraham’s investigation. This opinion is bolstered by the totality

of the circumstances. The insurers do not seek the mental impressions of Villarreal’s counsel.

They are seeking essentially the disclosure of facts, which will not harm the adversary process. 4


4
  See In re Antitrust Grand Jury, 805 F.2d 155, 163 (6th Cir. 1986) (fact work product is “written or oral
information transmitted to the attorney and recorded as conveyed by the client” while opinion work product

                                                        9
    Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 10 of 11




See Moreno, 2008 WL 906510, at *4 (permitting discovery of “responses to questionnaires,

witness statements, and correspondence from witnesses” because “only fact work product [was]

at issue and not opinion work product” and disclosure would not “traumatize the adversary

process”); see also Adams v. Mem’l Hermann, No. 19-20651, 2020 WL 5103861, at *3 (5th Cir.

Aug. 31, 2020) (“[T]he work-product doctrine ‘protects only the [attorney’s work product] and not

the underlying facts.”).

        This case does not involve complicated legal questions. It centers on whether Rosendi was

alive when he was reported as dead and his widow, Villarreal, claimed the life insurance proceeds.

Communications on the facts related to this question are not the core attorney work product the

Federal Rules seek to protect.

        Eliminating work-product protection over limited aspects of Abraham’s investigation bears

a “substantial relationship” to Black’s misstatement. Abraham’s investigation is the best evidence

the parties have so far disclosed to the court on whether Rosendi is alive. The court has already

held that the insurers were entitled to portions of Abraham’s investigation file because of the undue

burden and infeasibility of other ways to locate Hernandez. (Docket Entry No. 146); see also Fed.

R. Civ. P. 26(b)(3)(A) (allowing discovery of factual work product when a party shows

“substantial need for the materials to prepare its case” and that it “cannot, without undue hardship,

obtain their substantial equivalent by other means”). Black represented, after talking to Pipkins

and Abraham following Abraham’s first meeting with Hernandez, that there was no evidence that

Rosendi was alive. He then made efforts to have the court cut discovery off. Both acts appear

directed to concealing potentially key information. Allowing the insurers to depose Abraham

about his investigation is the best path to a level playing field at this stage.


is “any material reflecting the attorney’s mental impressions, opinions, conclusions, judgments or legal
theories”).

                                                       10
   Case 4:17-cv-02795 Document 153 Filed on 12/10/20 in TXSD Page 11 of 11




       When the insurers resume deposing Abraham, they may inquire into his investigation from

the date that he began investigating the offices of Interactive Four, located in Suites 700–702 at

Avenue Homero 527 in Mexico City, Mexico. The insurers may inquire about the instructions

Abraham received from counsel or Pipkins about investigating Avenue Homero 527, as well as

subsequent communications with Black, Cubberly, Pipkins, or other representatives for Villarreal

about his investigation into the Avenue Homero 527 offices and his conversations with and about

Hernandez. The primary disputes in this case center on Hernandez, how Abraham came to locate

Hernandez and Avenue Homero 527, what Hernandez told Abraham, and what happened after

Abraham located Hernandez. Work-product-protected information that was learned only before

Abraham was instructed to investigate Avenue Homero 527, or decided to include it in the

investigation he had already been instructed to conduct, is not related to Black’s misrepresentations

and remains protected.

       Because the court will allow the insurers to depose Abraham on his investigation on and

after the date he was instructed or decided to investigate Hernandez and Avenue Homero 527, the

court also orders Villarreal to produce new versions of Abraham’s documents, which are Bates

stamped as OSCAR GONZALEZ ABRAHAM DOCS 000001–000683. Villarreal may keep her

redactions on the Abraham documents that relate to events before Abraham was instructed or

decided to investigate Avenue Homero 527 and Hernandez, but Villarreal must produce

unredacted copies of the Abraham documents that relate to events after this date.

       IT IS SO ORDERED.

               SIGNED on December 10, 2020, at Houston, Texas.


                                                            _______________________________
                                                                      Lee H. Rosenthal
                                                               Chief United States District Judge

                                                     11
